COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Tony Courtney v. The State of Texas

Appellate case number:    01-17-00244-CR

Trial court case number: 71283

Trial court:              300th District Court of Brazoria County

       Appellant’s motion for appointment of counsel is dismissed as moot because the trial court
has appointed counsel to represent appellant in this appeal.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually

Date: July 18, 2017